Case 1:20-cv-01055-TSE-MSN Document 32 Filed 03/04/21 Page 1 of 4 PageID# 337




                        UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                             ALEXANDRIA DIVISION

______________________________________
CATHY MARIE BRENTZEL,                  )
                                       )
ESTATE OF ROBERT C. HACKER             )
                                       )
                                       )
                  Plaintiffs           ) Case No. 1:20-cv-1055-TSE-MSN
                                       )
                  v.                   )
                                       )
AIG PROPERTY CASUALTY COMPANY, )
                                       )
                  Defendant.           )
______________________________________)


                            AFFIDAVIT OF JAMES R. TATE


   A. I am counsel for Plaintiffs Cathy Marie Brentzel and the Estate of Robert C. Hacker.

   B. The following Exhibits to Plaintiffs’ Brief in Opposition to the Defendant’s Motion for

      Summary Judgment are believed to be true and accurate copies of what they purport to be:

      Exhibit 1. 2015-16 “Personal Insurance Program” (extracts)

      Exhibit 2. AIG 10-K – February 28, 2008 (cover pages)

      Exhibit 3. AIG 10-K – February 29, 2021 (cover pages)

      Exhibit 4. Nankin and Schmidt, History of U.S. Government Bailouts

      Exhibit 5. AIG 10-K – February 15, 2019 (four extracts)

      Exhibit 6. Fairfax Transfer Delivery Tickets and Invoices

      Exhibit 7. Criminal Docket – Thomas Dougalewicz

      Exhibit 8. 9/30/16 – Michael Tress Letter to Cathy Marie Brentzel

      Exhibit 9. 11/1/16 – Michael Tress Letter to Cathy Marie Brentzel



                                              1
Case 1:20-cv-01055-TSE-MSN Document 32 Filed 03/04/21 Page 2 of 4 PageID# 338




      Exhibit 10. 11/22/16 – Robert Yates Letter to Michael Tress

      Exhibit 11. 2/21/17 – Jeffrey McFadden Letter to Robert Yates

      Exhibit 12. 10/2/17 – Michael Tress Letter to Robert Yates

      Exhibit 13. 11/21/17 – Robert Yates Letter to Jeffrey McFadden

      Exhibit 14. 11/30/17 – Jeffrey McFadden Letter to Robert Yates

      Exhibit 15. 4/8/18 – Jeffrey McFadden Letter to Robert Yates

      Exhibit 16. 9/13/19 – Jeffrey Grossman Denial Letter to Cathy Marie Brentzel

      Exhibit 17. 12/29/16 – Yates Complaint #1

      Exhibit 18. 11/17/17 – Non-Suit Order #1

      Exhibit 19. 2/4/20 – AIG motion to dismiss Complaint #2 (filed on 5/19/18)

      Exhibit 20. 2/7/20 – denial of AIG motion to dismiss Complaint #2; Non-Suit Order #2

      Exhibit 21. Cathy Marie Brentzel deposition 2/28/18 – extracts

      Exhibit 22. Cathy Marie Brentzel deposition 1/29/21 – description of David Lamonde

      Exhibit 23. Robert Yates deposition 2/12/21 – description of the “losses committee”

      Exhibit 24. Brentzel v. Fairfax Transfer (No. 1:20-cv-01076-TSE-MSN) 30(b)(6) Notice

   C. On February 4, 2021 I appeared remotely with counsel for Fairfax Transfer and Storage,

      Inc., Robert Worst, before Edward Smith, Chief Mediator for the United States Court of

      Appeals for the Fourth Circuit. The Mediator suggested, and counsel for Plaintiffs and

      Defendant agreed, that Plaintiffs would take a Rule 30(b)(6) deposition of Fairfax Transfer

      and Storage. That deposition is currently set to be held remotely on March 9, 2021. On

      February 26, 2021, Magistrate Judge Nachmanoff granted Plaintiffs’ Motion to Extend

      Discovery in the case of Brentzel v. A.I.G. in part to allow discovery resulting from the

      March 9, 2021 30(b)(6) deposition of Fairfax Transfer. Exhibit 6 herein is a Fairfax




                                               2
Case 1:20-cv-01055-TSE-MSN Document 32 Filed 03/04/21 Page 3 of 4 PageID# 339
Case 1:20-cv-01055-TSE-MSN Document 32 Filed 03/04/21 Page 4 of 4 PageID# 340
